DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both an image sensor and a light sensor.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 1, line 11, “Oily skin” should be “oily skin”.
On page 1, line 13, “occurs at both male and female” should be “occurs in both males and females”. 
On page 1, line 13, “male mostly have no clue” should be “males mostly have no clue”. 

On page 1, line 23, “but is only partly reflecting it” should be “but is only partly related to it” or similar.
On page 1, line 27, “for that to more gloss” should read “to more gloss”.
On page 2, line 9, “is no more necessary” should be “is no longer necessary”.
On page 2, line 24, “allow easily and efficiently capturing a skin image of a subject’s skin” should be “allow for easy and efficient capturing of a skin image of a subject’s skin” or similar.
On page 2, line 27, “allows easily and efficiently determining a subject’s skin parameter” should be “allows for easy and efficient determination of a subject’s skin parameter” or similar.
On page 3, lines 17-18, “there are provided a computer program” should be “there is provided a computer program”.
On page 5, line 30, “for further processing as image” should be “further processing an image”.
On page 5, line 31, “for the extraction image” should be “for the extraction, image”.
On page 6, line 1, “is determined as skin parameter” should be “is determined as a skin parameter” or simply “is determined”.
On page 6, line 18, “for different subject’s” should be “for different subjects”.
On page 6, line 21, “this provides that the user gets more” should be “this ensures that the user gets more” or similar.
On page 9, line 7, “is used as image” should be “is used as the image”.
On page 9, line 10, “in combination of” should be “in combination with”.
On page 9, line 19, “smartphone . The” should be “smartphone. The”.
On page 9, line 25, “and analyzes” should be “and analyze”.
On page 9, line 26, “as show in” should be “as shown in”.
On page 11, line 8, “Benefit of this” should be “One benefit of this” or similar.
On page 11, line 31, “may be already be” should be “may already be”.
.
Appropriate correction is required.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  the arrangement of the image sensor and light source, such that the mirrors in the accessory are capable of their specified functions of reflecting light from the source toward the skin and reflecting light from the skin toward the image sensor, respectively.
Claim 2 recites the limitation “wherein the mirrors are provided with one or more markers” in line 2 of the claim. There is insufficient clarity in this limitation. It is not clear whether each mirror has the same one or more markers, or if these markers may differ between the mirrors. At present, the claim is interpreted to refer to the mirrors having any markers, such that each mirror may have the same or different markers.  
Claim 5 recites the limitation "the electrode pressure" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “in particular from the image-capturing device” in lines 2-3 of the claim. There is insufficient clarity in this limitation. At present, it is unclear whether the limitations “provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal” that follow are part of the recited invention or if they are part of some separate image-capturing device. At present the limitations are interpreted to refer to parts of the recited invention.
Claims 3-4 and 7-8 are additionally rejected under 35 U.S.C. 112(b) for indefiniteness as they depend from claims which have been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. 20030026110 A1) in view of Antonelli (U.S. 20010050765 A1).
Regarding claim 1, Satoh teaches an accessory device for an image capturing device for capturing a skin image of a subject’s skin (Paragraph 002—an imaging apparatus for observing users’ skins of scalps; Fig. 1), said accessory device comprising: a tubular member (Imaging head 2, Figs. 1 and 2a-2e) having a first opening at its first end (Paragraph 0040—imaging head is exchangeable, thus there is a first opening at the first end where it is attachable to the apparatus body) configured to surround, when the accessory device is mounted to the image-capturing device, a light source (Light emission portions 11a and 11b surrounded by imaging head 2, Fig. 1) and an image sensor (Imaging device 6 surrounded by imaging head 2, Fig. 1) included in the image-capturing device and a second opening at its second end (Observation hole 3, Fig. 1) configured to surround a skin portion (Paragraph 0058—observation hole 3 is abutted against the skin); two mirrors arranged within the tubular member at its second end (Mirrors 13a and 13b, Figs. 1-2e), wherein a first mirror is arranged to reflect, when the accessory device is mounted to the image-capturing device, light emitted by the light source towards the skin portion (Paragraph 0069—Mirror 13a reflects a light from the light emitting portions onto the object). However, Satoh does not teach that the second mirror is arranged to reflect, when the accessory device is mounted to the image-capturing device, light reflected from the skin portion towards the image sensor. Antonelli teaches a mirror is arranged to reflect, when the accessory device is mounted to the image-capturing device, light reflected from the skin portion towards the image sensor (Paragraph 0040—reflected by TIR or a mirrored-surface towards the lens array). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the skin illumination device of Satoh with the additional mirror configuration of Antonelli in order to predictably improve the amount of light reflected from the skin which is detected by the image sensor, which would improve the accuracy of any detected image and measurements thereof. 

Regarding claim 7, Satoh combined with Antonelli teaches an accessory device as claimed in claim 1. Satoh further teaches an imaging device (Paragraph 002—an imaging apparatus for observing users’ skins or scalps) comprising: an image-capturing device including a light source for emitting light (Light emission portions 11a and 11b surrounded by imaging head 2, Fig. 1) and an image sensor for receiving light and generating an image (Imaging device 6 surrounded by imaging head 2, Fig. 1). 
Regarding claim 8, Satoh combined with Antonelli teaches the imaging device as claimed in claim 7. Satoh additionally teaches the device further comprising a processing unit for processing the image to determine a skin parameter of the skin portion, from which the light has been received by the image sensor and/or a data interface for transmitting the image to a processing device for processing it to determine a skin parameter of said skin portion (Paragraph 0061—can be displayed on a monitor, as well as taken into a personal computer for data processing). As Satoh states that the image received by the image sensor may be taken into a personal computer for data processing, it can be understood that there must be some manner of transmitting the image from the sensor to a computer which would constitute an interface for transmitting the image to a processing device.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Antonelli, further in view of Huang (U.S. 20040110113 A1).
Regarding claim 2, Satoh combined with Antonelli teaches the accessory device as claimed in claim 1, including mirrors whose images are taken by the image sensor. However, neither Satoh nor Antonelli teaches wherein the mirrors are provided with one or more markers that are detectable in images. Huang teaches a system including a mirror with framing lines (Paragraph 0036—framing marks .
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Antonelli, further in view of Ikemoto (U.S. 20150156298 A1).
Regarding claim 4, Satoh combined with Antonelli teaches the accessory device as claimed in claim 1, including the tubular member including a second end having contact with a skin portion. However, neither Satoh nor Antonelli teaches the device further comprises a hydration sensor for detecting skin hydration, said hydration sensor being arranged at or within the tubular member at its second end to contact the skin portion when the second end of the accessory device is pressed against the skin. Ikemoto teaches a hydration sensor for detecting skin hydration (Paragraph 0053—skin-condition measurement sensor 4 is a moisture sensor for sensing moisture content of skin; Skin-condition sensor 4, measurement unit 9, Fig. 1), said hydration sensor being arranged to contact the skin portion when the second end of the accessory device is pressed against the skin (Paragraph 0064—measures a skin condition by pressing measurement unit 9 of skin-condition measurement sensor 4 to cause contact with the chin or cheek). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the accessory device taught by Satoh combined with Antonelli with the hydration sensor of Ikemoto in order to predictably improve the ability of the device to accurately measure a skin parameter, by giving the device the ability to distinguish a parameter such a gloss from the hydration level of the skin.
Regarding claim 5, Satoh combined with Antonelli teaches the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 4. However, 
Regarding claim 6, Satoh combined with Antonelli teaches the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 5. However, neither Satoh nor Antonelli teaches an audio interface for input of an input audio signal, in particular from the image-capturing device, provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal, in particular to the image-capturing device. Ikemoto teaches an audio interface for input of an input audio signal (Interface unit 405, Fig. 19), in particular from the image-capturing device, provided to the electrode and for output of an output . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kern (U.S. 20070040907 A1) teaches a system for capturing and analyzing images of body features including an image sensor, light sources, processor, and a reflector fixture for framing a portion of an object to be imaged, such as a portion of skin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791